Title: From George Washington to John Jay, 3 August 1788
From: Washington, George
To: Jay, John



Dear Sir,
Mount Vernon Augt 3d 1788.

The letters which you did me the favor of writing to me on the 17th & 23d of last Month from Poughkeepsie, came duly to hand, & claim my particular acknowledgments.
With peculiar pleasure I now congratulate you on the success of your labours to obtain an unconditional ratification of the proposed Constitution in the Covention of your State; the acct of which, was brought to us by the mail of yesterday.
Although I could hardly conceive it possible, after ten states had adopted the Constitution, that New York, seperated as it is from the remaining three—and so peculiarly devided in sentiments as it is—would withdraw herself from the Union; yet, considering the great majority which appeared to cling together in the Convention, and the decided temper of the leaders in the opposition I did not, I confess, see the means by which it was to be avoided.
The exertion of those who were able to effect this great work, must have been equally arduous and meritorious. It is to be hoped that the State of North Carolina will not spend much time in deciding upon this question and as to Rhode Island, its conduct

hitherto has so far baffled all calcuation that few are disposed to hazard a conjecture thereon. With sentiments of the sincerest esteem & regard I am Dear Sir Yr Most Obedt & Affecte Servt

Go: Washington

